O’Brien, J. :
It is conceded that the assessment was not. entered in the annual record of the assessed valuation of real and personal estate of corporations for the year 1902; and the question, therefore, presented upon this appeal is whether that omission is fatal to a legal assessment, it appearing that the assessment was entered in the “ Annual record of the assessed valuation of real and personal estate of the *46Borough of Manhattan,” which included assessments on both individuals and corporations. The question of whether the corporation record of that year was open for inspection or was advertised would be of no importance because if the assessment was not entered in the proper record no amount of inspection or advertising of such record could, as against this corporation, have created a valid tax.
The revised charter (Laws of 1901, chap. 466) in sections 892 and 893, provides for two “ records,” one general and the other for corporations.
The “Annual record of the assess'ed valuation of real and personal, estate of the Borough of Manhattan,” referred to in the petition, is directed by section 892 of the revised Greater New York charter to be kept in the office of the department of taxes and assessments in said borough; and that section provides that therein shall be entered in detail the assessed valuations of such property within the limits of the borough of the city as established by the act, and that it shall be open for public inspection, examination and correction between certain dates, and then closed to enable the board of taxes and assessments to prepare assessment rolls for delivery to the board of aldermen, the time that the records are. open for inspection to be duly advertised.
This section, it will be observed, furnishes a complete system for the entry of assessments on all property, real and personal, within the. borough, to whomsoever belonging, the inspection and correction of such assessments, the presentation to and confirmation by the board of aldermen of such assessments, and the final fixing'of a tax. The next section (§ 893) provides as follows : “ The department of taxes and assessments shall cause to be prepared and kept in the main office of the department of taxes and assessments books to be called ‘ The annual record of the assessed valuations of real and; personal estate of corporations,’ and it shall be the duty of the deputy tax commissioners in the several districts in the, several boroughs which may be assigned to them for that purpose by the board of taxes and assessments, to furnish to the department of taxes and assessments under oath at their main office at the time that such statement is filed in any office of the department of taxes and assessments in any borough other than in the main office in the borough of Manhattan, a duplicate detailed statement of the assess*47able property of corporations both real and personal which said statements of said deputy tax commissioners shall be entered upon the books to' be kept in the main office of the department of taxes, and assessments, to be known as the £ Annual record of the assessed valuation of real and personal estate of corporations.’ ”
Section 895 provides that during the time that books shall be open to public inspection as aforesaid, “ application may be made by any person or corporation claiming to be aggrieved by the assessed valuation of real or personal estate, to have the same corrected; ”' and in section 898 it is provided, among other things, that££ the board of taxes and assessments shall hear at their main office all applications of corporations for revision and cancellation of assessments.” The relator’s claim is that, in order to fix a valid tax against a. corporation for real or personal estate, the assessment must be entered in the “ annual record of the assessed valuation of real and personal estate of corporations,” provided for in section 893. That section,, however, may be entirely eliminated from the provisions of the revised-charter without in any way impairing or destroying the scheme provided for the assessment of a real and personal tax against corporations. Although that section directs the entry, in the annual record therein referred to of a detailed statement of the assessable property of corporations, both real and personal, this requirement is additional to and forms no part of the scheme for the levying of a tax. It is. not this annual record which the revised charter provides shall be open for public inspection, and such fact advertised; nor is it from such annual record that the assessment rolls are directed to be prepared f or delivery to the board of aldermen. The entire machinery for the. imposition of a legal tax is independent of the requirements of section 893, and that section states that the annual record therein mentioned is to be made up from “ duplicate ” detailed statements of assessable property of corporations. In other words, that annual record plays no essential part' in the making and imposition of a, valid assessment on either real or personal property of corporations. It follows that the neglect of a deputy to return the necessary-information or data with respect to any particular property of the corporation, and the failure to make the entry in the “ annual record of the assessed valuation of real and personal estate of corporations,” would not render void a tax imposed thereon if the steps *48essential to the imposition of a valid tax as directed in section 892 of the revised charter were taken. The authorities relied upon "by the appellant, therefore, with respect to compliance with statutes prescribing the manner of imposing a tax, are not applicable.
The object and purpose of section 893 are apparent. Although it does not form any part of the machinery necessary for the imposition of a valid tax against a corporation, it facilitates corporations and the commissioners in ascertaining what, if any, tax is imposed upon corporations. Thus the different borough assessments upon ■corporation's are directed to be forwarded in duplicate to the main •office of the department of taxes and assessments in Manhattan, there to be entered m the annual record of corporations. That record will consequently show at once what corporations are taxed .and what they are assessed in the various boroughs. Should it appear, for instance, that a corporation is excessively taxed in one borough and with respect to its entire tax there should be a modification, it is enabled immediately to call attention to the error. Moreover, a Corporation is thus enabled readily to ascertain what its •assessment is to be without examining the regular annual record including all real and personal property assessed.
The annual record thus provided for in section 893 is an assistance to corporations, and was never intended to provide a technical ground for objecting to the. payment of a regularly imposed tax. Here it is not disputed that the relator is liable for the tax if regularly imposed.; and it does not appear that any objection was ever raised when the opportunity was given for correcting the assessment. The relator, therefore, instead of regarding the provisions ■of section 893 as a help in ascertaining and paying the tax due, has .seized upon the alleged failure to enter in the record of corporations the assessment. already entered in the regular annual record as a ground for setting aside the tax which has been imposed. The failure to enter in the “ annual record * * * of corporations ” the assessment which it is conceded was regularly entered in the ■annual record of assessments of real and personal property which formed the basis of the assessment roll, presented to and confirmed by the board of aldermen, cannot, however, afford a basis for setting aside and declaring void the tax imposed as directed by the revised ■charter.
*49It follows that the order of the Special Term quashing the writ of certiorari was right and should be affirmed, with costs.
Van Brunt, P. J., Ingraham, McLaughlin and Laughlin, JJ., concurred.
Order affirmed, with costs.